PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/629,737
Filing Date: 09 January 2020
Appellant(s): Larsen, Palle K. 



__________________
Justin J. Cassell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejections of claims 13 and 16 under 35 USC 112(b) have been withdrawn due to entry of the Amendment After Final dated 15 April 2022, as noted in the Advisory Action mailed 17 May 2022. Thus, claims 13 and 16 are no longer subject to any rejection under 35 USC 112(b).

(2) Response to Argument
As an initial matter, the Appellant beginning at the final paragraph of page 10 of the Appeal Brief argues that “the Examiner fails to comply with the factual inquires set forth in Graham v. John Deere Co. by failing to “make clear: (A) The differences between the inventions defined by the conflicting claims – a claim in the patent compared to a claim in the application; and (B) The reasons why a person of ordinary skill in the art would conclude that the invention defined by the claim at issue would have been an obvious variant of the invention defined in a claim in the patent””. The Appellant includes a citation to MPEP 804(II)(B)(2), among other citations. 
The Appellant has identified the incorrect analysis to be applied. The analysis set forth by the Appellant is pertinent to an obviousness-type double patenting rejection. However, the rejections at issue in the present Appeal are not obviousness-type double patenting rejections; instead, the rejections at issue are under 35 USC 103. Therefore, the analysis identified by the Appellant at page 10 of the Appeal Brief is not applicable in the present appeal. Instead, MPEP 2141 sets forth the analysis to be applied for rejections under 35 USC 103, and the Appellant later in the Appeal Brief identifies the correct factual inquires (see the final paragraph of page 12). 
Turning to the Appellant’s specific arguments, the Appellant beginning at header B. 1. on page 12 of the Appeal Brief argues that the examiner fails to ascertain the differences between the prior art and the claims at issue, and further argues that the examiner fails to show that the cited art teaches or suggests every limitation in the claims. In support of this argument, the Appellant asserts at the first full paragraph of page 13 of the Appeal Brief that rejection “fails to address the claimed requirement for the flexible materials to form first and second angular surfaces that are both "angularly offset relative to a vertical axis defined by the at least one cutting blade" and "configured to contact the opposing sides of the cutting edge of the at least one cutting blade, such that a shortest distances between the first and second angular surfaces is less than the thickness of the at least one cutting blade", as required by claim 13 and similarly recited in claim 16.” 
The Appellant’s argument takes a variety of claimed features, groups these features together, and then asserts that no single reference teaches all these features in combination. The Appellant’s argument is not persuasive because the Appellant’s argument assumes that one individual reference must teach a variety of claim imitations together, instead of addressing the combination of references set forth in the rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Instead, "the test for obviousness is what the combined teachings of the references would have suggested to person having ordinary skill in the art." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). The Appellant’s argument is not persuasive because the argument does not address Thyssenkrupp as modified by UniFood as set forth in the rejection, and instead only addresses the teachings of Thyssenkrupp and UniFood individually. 
Of the claimed features highlighted in the Appellant’s argument under header B. 1., Thyssenkrupp discloses a cutting land “18” having a recess “11” where a generic material of the cutting land forms first and second angular surfaces (the angular surfaces being surfaces of the walls “12” and “17”; see the discussion of the broadest reasonable interpretation of “angular surfaces” at the final paragraph of page 7 of the Final Office Action mailed 21 October 2017 explaining why these two surfaces are properly considered as “angular” surfaces). Thyssenkrupp discloses that one, but not both, of the angular surfaces is angularly offset relative to a vertical axis defined by a cutting blade “4” (see Fig. 5 of Thyssenkrupp, where the angular surface of wall “12” is angularly offset as required by claims 13 and 16). Both angular surfaces of the recess of Thyssenkrupp are configured to contact opposing sides of a cutting edge of the blade “4”, such that a shortest distance between the first and second angular surfaces is less than the thickness of the cutting blade (see Fig. 5 and paragraph 25 of Thyssenkrupp). Indeed, Thyssenkrupp at paragraph 25 explains that having the opposing sides of the cutting edge of the blade contact the angular surfaces of the recess “11” is important because this feature “ensures that a further downward movement of the cutting knife 4 is impossible and the outermost edge 10 can under no circumstances hit the bottom of the groove 11. This extends their [i.e., the cutting knife and the cutting land] lifespan considerably.” Thyssenkrupp explicitly discloses the importance of the cutting blade contacting the surfaces of the recess defined by the cutting land in order to clamp the blade between the surfaces of the recess. The recess prevents the cutting blade from having its sharpened tip contact the bottom of the recess, which prolongs the life of both the cutting blade and the cutting land. Thyssenkrupp therefore motivates one of ordinary skill in the art to retain the feature of the cutting blade contacting both surfaces of the recess in the cutting land, even upon modifying the shape of the recess. Of the features addressed in the Appellant’s argument, Thyssenkrupp only fails to disclose that the materials of the cutting land are ‘flexible’ and that both angular surfaces of the recess are ‘angularly offset relative to a vertical axis defined by the at least one cutting blade’.
In the rejections at issue, UniFood is relied upon for teaching the selection of a flexible rubber material for a cutting land “12” in order to avoid damage to the cutting blade upon contact with the cutting land (see page 8, lines 26-27 of UniFood). UniFood is also relied upon for its teaching of the cutting land “12” having a recess where both surfaces of a recess in the cutting land are angled relative to a vertical axis (see Fig. 5 of UniFood). Upon modifying Thyssenkrupp by making its cutting land from the flexible rubber material taught by UniFood so that the cutting blade of Thyssenkrupp is not damaged at locations where the blade contacts the surfaces of the recess in the cutting land, and upon modifying Thyssenkrupp by making both surfaces of the recess angularly offset relative to the vertical axis as taught by UniFood in order correct for potential minor horizontal misalignment of the cutting blade relative to the recess, the device resulting from the combination of references teaches each feature identified in the Appellant’s arguments. The combined teachings of Thyssenkrupp and UniFood therefore include the blade contacting both sides of the recess in the cutting land to protect the blade edge against bottoming out in the recess, and also having the opposing surfaces of the recess be angularly offset relative to a vertical axis defined by the at least one cutting blade in order to reduce the criticality of horizontal alignment of the blade relative to the recess. One of ordinary skill in the art is therefore motivated to retain both these features, such as by making the tip of the blade have two angled surfaces so that the blade contacts both side surfaces of the recesses. Indeed, Thyssenkrupp already teaches that the surface of its blade that contacts the wall “12” is angled relative to the vertical axis, so in carrying out the modifications set forth in the Final Office Action Thyssenkrupp already instructs one of ordinary skill in the art to how to achieve contact between a blade and a surface of a recess that is angled relative to a vertical axis – one of ordinary skill in the art can therefore combine the teachings of the two references to achieve expects results. Since the Appellant’s argument under header B. 1. is against Thyssenkrupp individually rather than against the combined teachings of Thyssenkrupp and UniFood as set forth in the rejection, the Appellant’s argument is not persuasive.  
The Appellant at page 15 of the Appeal Brief argues that claims 13 and 16 describe forces acting on the cutting blade that are not taught by the prior art. 
This argument is not persuasive because Thyssenkrupp explicitly teaches clamping forces acting on the blade as a result of contact between the blade and the opposing surfaces of the recess in the cutting land (see Fig. 5 and paragraph 25 of Thyssenkrupp). Thus, the Appellant’s characterization of some fundamentally different mode of operation of the present invention and the device of Thyssenkrupp as modified by UniFood is not accurate. There is no unexpected result in the present invention because the present invention operates in the same mode disclosed by Thyssenkrupp, which is cutting by having the blade contact both side surfaces of a recess in a cutting land. 
Additionally, the Appellant at page 15 of the Appeal Brief notes that Thyssenkrupp acknowledges a problem that arises when the severing edge of a cutting blade contacts a counter bar made from a soft material at paragraph 3. In particular, Thyssenkrupp explains that when the severing edge of the cutting blade contacts the counter bar, the counter bar wears out quickly and also material from the counter contaminates the cut material. However, this disclosure of Thyssenkrupp does not ‘teach away’ from the use of a soft material such as rubber for the cutting land. Thyssenkrupp at paragraph 6 explains that the solution to the problem identified in paragraph 3 is to provide a recess in the counter bar. The recess prevents the separating edge of the cutting blade from striking the counter bar, and thus avoids the problems of the counter bar being worn and of the cut material becoming contaminated. Critically, the solution proposed by Thyssenkrupp of providing the recess in the counter bar does not rely on avoiding a soft rubber material for the construction of the counter bar. Therefore, the disclosure of paragraph 3 of Thyssenkrupp is not a ‘teaching away’ from selecting rubber for the material of a cutting land. 
Continuing with the Appellant’s arguments, the Appellant at beginning page 16 asserts that Thyssenkrupp fails to disclose that its recess has “first and second angular surfaces angularly offset relative to a vertical axis defined by the at least one cutting blade”. The Appellant appears to treat ‘angularly offset relative to a vertical axis defined by the at least one cutting blade’ as being a definition of what constitutes “angular surfaces”. The Appellant therefore argues that Thyssenkrupp does not disclose first and second “angular surfaces”.
The Appellant’s argument is not persuasive. The rejection properly considers both limitations of “first and second angular surfaces” and also that these surfaces are “angularly offset relative to a vertical axis defined by the at least one cutting blade”. Moreover, even if “first and second angular surfaces” are limited to surfaces that are “angularly offset relative to a vertical axis defined by the at least one cutting blade”, these limitations are nonetheless disclosed by Thyssenkrupp as modified by UniFood. To elaborate, the rejection considers the limitation “first and second angular surfaces angularly offset relative to a vertical axis defined by the at least one cutting blade” as having two requirements: (1) that the first and second surfaces are “angular”, and (2) that the first and second surfaces are “angularly offset relative to a vertical axis defined by the at least one cutting blade”. The rejection at the final paragraph of page 7 of the Final Office Action mailed 21 October 2021 discusses the broadest reasonable interpretation of ‘angular surface’, and then explains why the surfaces of the walls “12” and “17” are considered as ‘angular surfaces’. The rejection then explains that wall “12” defines a surface that is ‘angularly offset relative to a vertical axis defined by the at least one cutting blade’ (see the final paragraph of page 7). However, the rejection does not rely on wall “17” of Thyssenkrupp as defining a surface that is ‘angularly offset relative to a vertical axis defined by the at least one cutting blade’. Instead, the rejection acknowledges that Thyssenkrupp does not illustrate that wall “17” defines a surface that is angularly offset relative to the vertical axis (see the discussion of Thyssenkrupp’s failures at page 8), and then the rejection relies on UniFood for teaching a recess with two surfaces that are both angularly offset relative to a vertical axis. The Appellant’s argument is directed to the failures of Thyssenkrupp to teach a recess with two surfaces that are angularly offset relative to a vertical axis, despite the fact that the rejection relies on Thyssenkrupp modified by UniFood for the second surface of the recess being angularly offset relative to a vertical axis. Further, even if “first and second angular surfaces” are interpreted as necessarily being “angularly offset relative to a vertical axis”, then Thyssenkrupp as modified by UniFood nonetheless teaches this feature.  Again, Thyssenkrupp discloses a first angular surface that is angularly offset relative to the vertical axis and is modified to include a second angular surface that is angularly offset from the vertical axis (see this modification beginning at the final paragraph of page 9 of the rejection). In summary, the Appellant interprets “angular surfaces” as having to be angled relative to the vertical axis, and then argues only against Thyssenkrupp. The Appellant’s argument is not persuasive because the rejection acknowledges that of the two angular surfaces of the walls “12” and “17” of Thyssenkrupp, only the surface of the wall “12” is angularly offset relative to the vertical axis, and then the rejection relies a modification of Thyssenkrupp to provide two surfaces that are angularly offset relative to the vertical axis.
The Appellant argues beginning at page 18 that there is no motivation to modify Thyssenkrupp by making the second angular surface angularly offset relative to the vertical axis.
This argument is not persuasive. The requisite motivation need not be explicit in the art. The present rejection is proper because the rejection relies on a motivation that solves an engineering issue in the disclosure of Thyssenkrupp. Thyssenkrupp explicitly desires contact between the surfaces of the recess and the cutting blade to clamp the blade between the surfaces (see paragraph 25 of Thyssenkrupp). Having the side wall “17” of Thyssenkrupp parallel to the reciprocation direction of the cutting blade requires near perfect alignment between the side wall “17” and the cutting blade in order for the cutting blade to clamp against the side wall “17”. By providing both surfaces of the recess being angled relative to the vertical axis as taught by UniFood, the degree of perfection of the alignment between the cutting blade and the recess is reduced. One of ordinary skill in the art is able to solve basic engineering issues. Not only that, but Thyssenkrupp even states that “at least one” wall is tapered (see paragraph 21), which suggests to one of ordinary skill in the art that both walls can be tapered. Since the rejection does in fact include a motivation that solves an engineering issue, and also since Thyssenkrupp includes a suggestion that both walls of the recess can be tapered, the motivation is proper.
Next, the Appellant argues at pages 20-21 that if the wall “17” of Thyssenkrupp were made at an angle, the cutting blade would be able to travel so far into the recess that its edge “5” would strike the bottom of the groove. The Appellant thus asserts that the modification would destroy Thyssenkrupp because Thyssenkrupp seeks to prevent contact of the severing edge of the blade with the cutting land.
This argument is not persuasive. Contrary to the Appellant’s assertion, making both walls “12” and “17” of the recess of the cutting land of Thyssenkrupp angled relative to the vertical axis actually enhances the ability of the recess to prevent downward movement of the cutting blade. Prior to modification of Thyssenkrupp, it is only the angled wall “12” that stops the blade – the wall “17” does not prevent downward movement of the blade (except perhaps some minute degree due to friction between the wall “17” and the blade). Upon making wall “17” of Thyssenkrupp angled in a similar manner as wall “12”, and by keeping the ability of the blade to contact both walls “12” and wall “17” as disclosed by Thyssenkrupp (such as by making the right tip portion of the blade a mirror-image of the angled shape of the left tip portion of the blade relative to Fig. 5 of Thyssenkrupp), the blade now is stopped by both walls instead of just one wall. Picture Fig. 5 of Thyssenkrupp with both walls “12” and “17” being angled in the manner of wall “12” and with the blade contacting both walls “12” and “17” in the manner that the blade contacts wall “12” – the modification doubles the interactions that prevent downward movement of the blade. The Appellant argues against a hypothetical modification of Thyssenkrupp that removes Thyssenkrupp’s teachings of the blade contacting both surfaces of the recess at paragraph 25; instead, one of ordinary skill in the art would be motivated by paragraph 25 of Thyssenkrupp to retain the blade contacting both surfaces of the recess even when providing the recess with two surfaces angled relative to the vertical axis. Thus, whereas the Appellant asserts that the modification destroys Thyssenkrupp by allowing the blade to reach the bottom of the recess, the exact opposite is in fact the case because the modification causes both walls of the recess to limit downward movement of the blade instead of merely one wall “12”, and thus further protects the blade. As such, the Appellant’s argument is not persuasive.   
The Appellant at page 20 of the Appeal Brief asserts that the rejection engages in hindsight reconstruction of the current claims. The Appellant asserts that “the Examiner does not explain why one skill in the art would choose the particular “shape” or “arrangement” of the cutting land as claimed.”
The Appellant’s argument is not percussive because the rejection provides an explicit motivation for providing the cutting land of Thyssenkrupp with both surfaces of the recess being angled relative to the vertical axis – in particular, to simplify alignment of the cutting blade with the recess and because Thyssenkrupp at paragraph 21 suggests that both walls can be tapered. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the rejection at issue, the examiner provides a motivation for each modification of Thyssenkrupp, and none of these motivations are taken form the Appellant’s disclosure. Therefore, the rejection properly takes into account only knowledge within the level of ordinary skill in the art at the time of the invention, and the rejection is not the result of hindsight.
Next, under header B. 2. beginning at page 23 of the Appeal Brief, the Appellant argues that Thyssenkrupp at paragraph 3 disparages the use of soft materials, such as plastic, for a cutting land. 
This argument is not persuasive because the argument relies on a misunderstanding of what exactly Thyssenkrupp is disparaging. Paragraph 3 of Thyssenkrupp explains that when the severing edge of the cutting blade contacts the counter bar, the counter bar wears out quickly and also material from the counter bar contaminates the cut material. However, this disclosure of Thyssenkrupp does not ‘teach away’ from the use of a soft material such as rubber for the cutting land. Instead, this disclosure teaches away from having the separating edge of the cutting blade contact the cutting land. That is, the problem identified by Thyssenkrupp is the sharp severing edge at the tip of the blade contacting the cutting land, not the material of the cutting land. Indeed, Thyssenkrupp at paragraph 6 explains that the solution to the problem identified in paragraph 3 is to provide a recess in the counter bar. The recess prevents the separating edge of the cutting blade from striking the counter bar, and thus avoids the problems of the counter bar being worn and of the cut material becoming contaminated. Critically, the solution of providing the recess in the counter bar does not rely on avoiding a soft rubber material for the construction of the counter bar. The present modification of Thyssenkrupp does not result in the severing edge of the cutting blade contacting the cutting land, and therefore Thyssenkrupp does not disparage or in any way teach away from the modifications in the rejection. As such, the Appellant’s argument is not persuasive. Additionally, since the cutting blade of Thyssenkrupp does contact the cutting land (just not at the severing edge), one of ordinary skill in the art would still have an expectation of success that making the cutting land from a soft material such as rubber would reduce wear on the cutting blade at locations where the blade contacts the cutting land. As such, the motivation to make the cutting land of Thyssenkrupp from a soft material remains valid.
The Appellant at page 26 of the Appeal Brief further argues against modifying the cutting land of Thyssenkrupp to be a soft material as taught by UniFood, asserting that the blade of Thyssenkrupp would not be able to aid in alignment of the blade and would instead cut through the wall of the cutting land if the cutting land were made of rubber. The Appellant states, “It would seem counterintuitive to modify the counter bar in Thyssenkrupp with the very material that the blade is configured to cut.”
This argument is not persuasive because it relies on a misunderstanding of the operation of the cutting blade of Thyssenkrupp. Consider the structure of the cutting blade in Fig. 5 of Thyssenkrupp – the blade includes a step “8” that contacts the wall “12” of the recess, and the blade further includes an area “9” that is slanted away from the wall “12” and that connects to the edge “10” at the tip of the blade. The slanted area “9” spaced the edge “10” away from the wall “12”. The edge “10” is the part of the blade that contacts the work in order to penetrate into the work (the fact that the edge “10” is the part of the blade that penetrates the work is evident from the position of the edge “10” at the lower-most point on the blade; additionally, see paragraph 24 of Thyssenkrupp describing that the edge “10” penetrates into the work). The step “8” is the part of the blade that contacts the cutting land to prevent downward movement of the blade, and the edge “10” of the blade does not contact either wall “12” and “17”. There is no concern with the blade of Thyssenkrupp as modified cutting into the cutting land because the edge of the blade never contacts the cutting land. Without any contact between the edge of the blade and the cutting land, the blade does not cut into the cutting land. Further, by making both surfaces of the recess of Thyssenkrupp angled relative to the vertical axis, and by retaining the blade’s feature of contacting both surfaces of the recess as taught by paragraph 25 of Thyssenkrupp (e.g., by angling the right side of the tip portion of the blade of Thyssenkrupp by providing a mirror image of the left-portion shape of the blade on the right side of the blade), the blade guide be guided in either a left or a right direction by contact with the surfaces of the recess. Prior to modification, the blade of Thyssenkrupp must be precisely aligned with wall “17”. Even with this modification the edge “10” of the blade never contacts the recess, so once again there is no concern with the edge “10” of the blade cutting the cutting land even if the cutting land is made from a soft material. The edge “10” cutting the cutting land is a non-existent problem raised by the Appellant and ignores the fact that the edge “10” is spaced away from the angled wall of the recess. As such, the supposed pitfalls of the modification raised by the Appellant are never realized even upon modifying Thyssenkrupp.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/EVAN H MACFARLANE/Examiner, Art Unit 3724                                                                                                                                                                                                        
Conferees:
/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724         
                                                                                                                                                                                               /SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.